Title: To James Madison from William Main George, 10 May 1813 (Abstract)
From: George, William Main
To: Madison, James


10 May 1813, Chatham, “on board H.M.P. Ship Nassau.” “I take this oppertunity of adressing your Excellency, for myself and in behalf of the rest of the Men of Wars Men confined here since the Declaration of War took place between the United States & Great Britain we hope Your Excellency will take our Case into perticular consideration who after being draged on board and suffering all the Tyrany & Cruelty excercised on board of a British Man, of War for a number of Years, are now prevented from returning to our own Country & homes, and of having the privilage of exerting ourselves along with our fellow Citizens against the overgrown Power & Insolence of the British Goverment. We have made repeated applications to Mr. G. Beasley our Agent, relative to our Situation but from him we can receive no Satisfaction. as he never answers our applications and has never visited us but once which was only for about 5 Minutes when he had some conversation with the Commander but would not allow one of us the privilige of Speaking to him. I suppose there is about seven Hundred confined in this place that have given themselves up from British Men of War—relying on your Excellencys Wisdom, Patriotism & Philantrophy we hope your Excellency will make some arangement for our liberation.”
Adds in a postscript: “Saml. Robinet of Philadelphia wrote your Excellency a Letter to the same purport as this but for fear of its miscarriage I took the Liberty, of adressing the present.”
